Citation Nr: 0603151	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  04-15 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

Entitlement to service connection for partial paralysis of 
the left hemidiaphragm and other residuals of a thoracotomy, 
claimed as secondary to a service-connected seizure disorder.

Entitlement to service connection for gastroesophageal reflux 
disease (GERD) and esophagitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from September 1978 to 
November 1984, when he was retired on account of disability. 

The veteran and his wife presented sworn testimony during a 
hearing on appeal held at the RO in May 2005 before the 
undersigned Veterans Law Judge.  At that time, he presented 
additional evidence, consisting of pertinent private medical 
records, along with a waiver of initial RO review of this new 
evidence.

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

Residuals of a thoracotomy

The veteran contends that service connection for partial 
paralysis of the left hemidiaphragm and other residuals of a 
thoracotomy is warranted on a secondary, or proximate 
causation, basis.  He claims that in September 1999 he had a 
seizure and fell, hitting his chest and causing injury which 
necessitated a thoracotomy procedure nine months later.  He 
is currently in receipt of a total disability rating for 
compensation based upon individual unemployability due to 
service-connected organic brain syndrome and seizure 
disorder.

Review of the evidence of record, including the hearing 
testimony provided by the veteran and his wife, reveals the 
following chain of events:  According to the hearing 
testimony, the veteran was fishing in September 1999, when he 
experienced a seizure and fell on his chest, landing on a 
rocky surface.  He did not seek medical treatment at the 
time, although his wife testified that she questioned whether 
he should do so.  There is thus no contemporaneous medical 
evidence corroborating the fall or his physical condition 
after the fall.  The veteran's wife testified that he had 
cuts and scrapes following the fall, but no other injury was 
noted.

Medical records reveal that in December 1999, three months 
later, he developed pneumonia and/or flu and sought medical 
attention at that time.  Pulmonary function tests revealed 
greatly diminished lung capacity.  Further investigation 
revealed a hemiparalysis of the left diaphragm muscle, with 
elevation of the left diaphragm and resulting loss of lung 
function.  Also revealed during testing was anterior 
herniation of the fundus of the stomach through an anterior 
defect in the diaphragm. 

The veteran reported a history of trauma to the chest in 
September 1999 in connection with this testing.  The report 
of a radiology consultation dated in April 2000 reflects 
findings "suggestive of a focal diaphragmatic defect due to 
prior trauma considering provided clinical history."  The 
same report also concluded that "this focal diaphragmatic 
disruption does not appear to be responsible for the 
generalized elevation of the hemidiaphragm."  

Thoracotomy surgery consisting of a plication of the 
diaphragm was performed in May 2000.  The hemiparalysis did 
not resolve following the surgery.  It is unclear whether the 
veteran currently continues to have this condition, however, 
as there is no mention of hemiparalysis in the more recent 
medical records available for review.  The report of an April 
2003 outpatient treatment visit shows that the veteran 
himself felt that his diaphragm had started working again.  
No follow-up testing to confirm this impression is contained 
in the records.  

The veteran was provided with a VA examination for purposes 
of compensation in June 2003.  The report of the examination 
shows that the examiner was provided with the veteran's 
claims file and reviewed it.  The veteran provided the 
history of having suffered a seizure and fallen on a rock 
while fishing.  He stated that he had noticed shortness of 
breath for weeks and months after the fall.  The examiner 
noted that "given the negative chest X-rays prior to his 
fall, it was presumed that his fall in 1999 caused the 
rupture" in his diaphragm.  The claims file does not contain 
any report of a chest X-ray prior to September 1999.  
Following a clinical examination, the examiner rendered the 
following diagnosis:  "diaphragmatic paralysis, left side, 
with pleurectomy secondary to fall during [service-connected] 
seizure disorder."  The examiner clarified that, "This 
diagnosis is based on patient's history, abnormal [pulmonary 
function] study which showed mild obstructive disease, and 
chest x-ray showing left apical pleural scarring."

Upon review, the Board concludes that the evidence of record 
is insufficient to adjudicate the secondary service 
connection claim at this time.  It is unclear what, if any, 
current disability involving his chest area is present, to 
include residuals of the May 2000 diaphragmatic hernia repair 
surgery or whether there continues to be left-sided diaphragm 
hemiparalysis. 

Second, it is unclear whether any current disability of the 
chest area is related to the September 1999 fall the veteran 
and his wife testified about during the hearing.  Expert 
medical opinion is necessary to determine whether it is at 
least as likely as not that the claimed fall, for which 
medical treatment was not sought at the time, resulted in 
current identifiable disability.  


GERD

The veteran claims that service connection is warranted for 
GERD and esophagitis as secondary to his seizure disorder.  
He asserts that he started having problems with GERD after 
the May 2000 thoracotomy.  During the hearing on appeal, he 
testified that he believes the GERD is related to the 
thoracotomy because his diaphragm is not functioning properly 
to close off his esophagus.  (Transcript, p. 12)  The June 
2003 VA examiner rendered a diagnosis of "esophagitis 
secondary to thoracotomy surgery based on history and 
pharmacotherapy."  No explanation or rationale for this 
opinion was presented, however.

The medical evidence reflects that the veteran has been 
taking prescription medication for his service-connected 
seizure disorder and organic brain syndrome since his 
discharge from service, although there is currently no 
medical linkage between his prescription medication and his 
currently-diagnosed gastrointestinal disabilities in the 
record.  The question of such a secondary relationship was 
discussed during the May 2005 hearing on appeal.  In any 
event, the VA has a duty to liberally construe all claims 
reasonably raised by the veteran.  EF v. Derwinski, 1 Vet. 
App. 324 (1991).  

The VA also has a duty to assist the veteran in developing 
evidence to support his claims.  38 C.F.R. § 3.159.  In this 
regard, the Board observes that the medical records 
pertaining to the veteran's GERD are incomplete.  A September 
2002 medical record reflects that the veteran had an initial 
evaluation by a cardiothoracic surgeon, who planned to order 
further tests and studies, with a view toward possible 
fundoplication surgery.  While there are no reports 
reflecting the tests and studies, there are several 
references to such studies in his subsequent private 
outpatient treatment records.  Furthermore, the most recent 
medical records available for review are dated in 2003.  
Because the veteran receives regular medical care, recent 
medical records, in addition to the gastrointestinal test 
results, will shed further light upon the nature and etiology 
of the veteran's gastrointestinal problems.  

Therefore, upon remand, the RO should obtain recent medical 
records and records reflecting all medical evaluation 
pertaining to GERD and/or esophagitis since the initial 
September 2002 consultation.  After the medical evidence is 
complete, the claims file should be provided to a medical 
expert in gastrointestinal diseases for review and opinion as 
to whether the veteran's GERD and/or esophagitis may be 
related to his service-connected disabilities in any way.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:
 
1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for chest 
problems and gastrointestinal problems 
since September 2002.  After securing the 
necessary release(s), the RO should 
obtain these records for inclusion in the 
veteran's claims file.  In addition to 
any other sources of treatment which the 
veteran may identify, the RO should 
obtain all records reflecting testing and 
other medical evaluation and treatment by 
Dr. Simon Ashiku.  

2.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to identify any 
current disability involving the 
veteran's chest area, to include any 
residuals of the May 2000 diaphragmatic 
hernia repair surgery or left-sided 
diaphragm hemiparalysis.  The claims 
folder, including all records received 
pursuant to the above request, must be 
made available to the examiner for review 
before the examination.  Any tests and 
studies deemed helpful by the examiner 
should be accomplished in conjunction 
with the examination.  If a current chest 
area disability is identified, the 
examiner should present an opinion as to 
whether it is at least as likely as not 
that such chest disability could be 
related to the fall in September 1999, as 
described in the narrative above and in 
the record.  The examiner is requested to 
make reference to the medical records 
reflecting the veteran's pneumonia 
episode in December 1999 as well as the 
May 2000 surgery reports in formulating 
the opinion.  The complete rationale for 
all conclusions reached should be fully 
explained.

3.  After obtaining all pertinent medical 
documentation, the RO should provide the 
veteran's claims file, including all 
newly-obtained records, to a VA physician 
with expertise in gastrointestinal 
disorders.  The physician is requested to 
render a medical opinion as to whether it 
is at least as likely that the veteran's 
GERD and/or esophagitis is related to 
medication taken for his service-
connected disabilities of organic brain 
syndrome and seizure disorder, or to his 
service-connected disabilities in any 
other way.  The complete rationale for 
all opinions expressed should be fully 
explained.  

If the physician feels that further 
testing or clinical examination of the 
veteran would better inform the opinion, 
then the RO should arrange for such 
testing and/or examination.  

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).




______________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (5).
 
 
 
 


